DETAILED ACTION
Claims 1-14 are presented for examination. Claims 11 and 12 are withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 30 August 2018 are accepted.
Election/Restrictions
Applicant’s election without traverse of claims 1-10, 13, and 14 in the reply filed on 23 April 2021 is acknowledged.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Decision Model Generation for Allocating Memory Control Methods.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “allocate memory control methods to each of the plurality of segments divided in a same division pattern, by a plurality of different allocation patterns.” What is an allocation pattern? Is it the segment dividing or the memory allocation which is “by the allocation pattern? Allocation refers to memory control methods, but the patterns refers to the division patterns. The comma splice fails to clearly identify by the allocation patterns. The Specification fails to further describe “allocation patterns” and merely repeats the same language as the claim. Thus, context from the Specification fails to clarify the intended meaning of “_____ by … different allocation patterns.”
For purposes of compact prosecution and based on figures 5 and 6 showing different percentage ratios for respective memory control methods, Examiner is interpreting the “allocation pattern” as an “allocation ratio.”
If the allocation patterns are intended to modify the allocation, then Examiner recommends amending claim 3 to recite “allocate, by a plurality of different allocation ratios, memory control methods to each of the plurality of segments divided in a same division pattern
Further note, an “allocation ratio” relates to a ratio between different storage memories or more particularly between a main storage memory and a non-volatile memory. Compare with claim 10.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter in the form of software per se.  See MPEP §2106.03.
Claim 14 is directed to “A computer program product …, the program causing ….” Claim 14, taken as a whole, fails to include a particular machine (hardware component) or otherwise limit the claims to one of the four categories of statutory subject matter. The “program” can reasonably be interpreted as software. Software, by itself, is nonstatutory subject matter. See MPEP §2106.03(I). Software is not one of the four categories of statutory subject matter. Accordingly, claim 14 is directed to software per se.
Alternatively, if claim 14 “computer program product” is interpreted as “a computer readable medium” then the claim is rejectable as signal per se. Computer-readable media can encompass non-statutory, transitory forms of signal transmission, such as, a propagating electrical or electromagnetic signal per se. MPEP §2106.03; See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). Examiner recommends amending the claim preamble to recite 'non-transitory' to overcome this rejection. 

Examiner recommends amending claim 14 as follows:
14. (Currently Amended) A computer program product comprising a non-transitory computer readable medium storing a program for causing an information processing apparatus to generate a decision model for deciding a memory control method based on the operation information used by an information processing apparatus that accesses a plurality of different types of main storage memories, the program causing the information processing apparatus to perform:
acquiring time-series …
….
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 10,579,494 B2 Schmidt, et al. [herein “Schmidt”].
Claim 1 recites “1. A model generation apparatus for generating a decision model for deciding a memory control method based on the operation information used by an information processing apparatus that accesses a plurality of different types of main storage memories.” Schmidt column 4 lines 61-63 disclose “perform at least one of scheduling resources within the computing system.” Schmidt title states “Machine-Learning-Based Resource Prediction for Resource Allocation.” Schmidt column 1 lines 14-15 disclose “allocation of resources in a cloud computing or system computing environment.” Allocation of computing resources is decisions for memory control. The resource prediction is based on respective operation information, i.e. memory usage.
Regarding memory access, Schmidt column 4 lines 13-15 disclose “memory usage” which corresponds to respective memory accesses operation information.
a plurality of different types of main storage memories” is a recitation of intended use which is not given patentable weight. See MPEP §2111.02. Compare with claim 10 and Examiner Recommendation below.
Claim 1 further recites “the model generation apparatus comprising a processor circuit configured to: acquire time-series data of operation information that is obtainable in a case where the information processing apparatus is operated.” Examiner is interpreting the “time-series data” according to Specification page 9 last paragraph and Specification page 15 fourth paragraph. Specifically, Specification page 15 fourth paragraph indicates “the operation information detector 24” acquires time-series data. Specification page 9 last paragraph states “The operation information detector 24 may be a circuit referred to as a so-called performance counter.” 
Schmidt column 4 lines 13-15 disclose “The system information can include at least one of CPU usage, memory usage, and system calls.” This system information is operation information that is obtainable.
Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The time intervals for measurement describe a time series of respective time intervals.
Claim 1 further recites “divide the time-series data of the operation information in a time direction to generate a plurality of segments.” Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The time intervals for measurement describe a time series of respective time intervals. Each time interval is a respective segment.
Claim 1 further recites “allocate any one memory control method of a plurality of memory control methods to each of the plurality of segments.” Schmidt column 10 lines 49-50 disclose “the resource allocation decision can be fed back into the model as additional input.” The resource allocation decision of the resource allocator is an allocation of one or more memory control methods to the respective time segment. The resource allocators are memory control methods.
Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the 
Claim 1 further recites “estimate, for each of the plurality of segments, execution performance of memory access that is obtainable in a case where the information processing apparatus executes processing of a corresponding segment by an allocated memory control method.” Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the allocation of resources is executing the respective allocation of the memory control method (i.e. the resource allocator) of a corresponding segment (i.e. time interval). Each time point t, t+1, …, t+i, is a respective segment.
Schmidt column 10 lines 45-49 disclose:
Resource allocators according to embodiments of the invention can utilize the foregoing predictive models to provide improved predictions of future resource usage and thereby improve resource allocation.
The predictive models are estimates of execution performance where the information processing apparatus executes the respective resource allocator.
Regarding memory access, Schmidt column 4 lines 13-15 disclose “memory usage” which corresponds to respective memory accesses.
Claim 1 further recites “select a plurality of training segments in which the estimated execution performance satisfies a predefined condition, from among the plurality of segments.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating resources to achieve a performance target is using the estimated execution performance to satisfy a predefined condition. The performance target is a predefined condition.
Regarding training, Schmidt column 12 lines 6-45 describe training “a neural network model” with respective input data and “acquired training data” recorded at respective multiple time periods.
Claim 1 further recites “and generate the decision model based on the selected plurality of training segments and the allocated memory control methods corresponding to the selected plurality of training segments.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating the resources is generating respective decisions of the respective resource allocator(s). The resource allocation is based on the resource usage prediction selected to achieve the respective performance target conditions.
Claim 2 further recites “2. The model generation apparatus according to claim 1, where in the processor circuit is further configured to: generate, for each of a plurality of division patterns different from each other, the plurality of segments by dividing the time-series data of the operation information according to a corresponding division pattern.” Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The pattern of time intervals corresponding to times the resource usage statistics are measured is a respective division pattern for generating time segments.
Schmidt column 4 lines 31-34 disclose “At least one of a one-hot encoding or a count hot encoding can be used to transform each of the plurality of time interval system call sequence into a fixed-dimension vector representation.” The division patterns “one-hot encoding” and “count hot encoding” are a plurality of different division patterns. See further Schmidt column 8 lines 47-59.
Claim 2 further recites “allocate, for each of the plurality of division patterns, a memory control method to each of the plurality of segments.” Schmidt column 10 lines 49-50 disclose “the resource allocation decision can be fed back into the model as additional input.” The resource allocation decision of the resource allocator is an allocation of one or more memory control methods to the respective time segment. The resource allocators are memory control methods.
Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the allocation of resources is executing the respective allocation of the memory control method (i.e. the resource allocator).
Claim 2 further recites “estimate, for each of the plurality of division patterns, the execution performance of each of the plurality of segments.” Schmidt column 10 lines 41-42 disclose “at each 
Schmidt column 10 lines 45-49 disclose:
Resource allocators according to embodiments of the invention can utilize the foregoing predictive models to provide improved predictions of future resource usage and thereby improve resource allocation.
The predictive models are estimates of execution performance where the information processing apparatus executes the respective resource allocator.
Claim 2 further recites “and select the plurality of training segments from among a plurality of segments included in the plurality of division patterns.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” The interval predictions of resource usage which achieve the performance targets are selected segments.
Claim 4 further recites “4. The model generation apparatus according to claim 1, wherein the processor circuit is further configured to select the plurality of training segments from among a plurality of segments having the execution performance better than a reference value.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating resources to achieve a performance target is using the estimated execution performance to satisfy a predefined condition. The performance target is a predefined condition. Achieving a performance target is having performance better than the performance target. The performance target is a reference value.
Claim 5 further recites “5. The model generation apparatus according to claim 1, wherein the processor circuit is further configured to select a division pattern in which a total value of the execution performances estimated for the plurality of included segments is better than a reference value, and selects a training segment from among the plurality of segments included in the selected division pattern.” Schmidt column 12 lines 32-45 disclose:

The required accuracy is a reference value. Retraining the model when the accuracy is not achieved is ensuring that a total value (accuracy) is better than a reference value. Using the compared accuracy for updating the model parameters is selecting a training segment of the plurality of segments.
The division of the acquired training data is a respective selected division pattern according to whatever fixed-dimension vector system is used.
Claim 6 further recites “6. The model generation apparatus according to claim 1, further comprising estimation model storage configured to store an estimation model for calculating the execution performance based on the operation information.” Schmidt column 12 lines 19-22 disclose “Scheduling decisions are monitored at 366 and, based on the monitoring of the scheduling decisions, model parameters 8 of the neural network and parameters Q of the scheduling goal value function can be updated.” The neural network is an estimation model. The parameters of the neural network is a model storage of the respective neural network which is the estimation model.
Schmidt column 12 lines 25-28 disclose “The training data can be acquired, e.g., by recording for multiple time periods, data pertaining to load over time on physical resources and data pertaining to system event.” Thus, Schmidt also teaches recording the training data for the neural network. To the extent a neural network may be interpreted as requiring respective training data then the recording of the training data is a model storage for the respectively trained neural network.
Claim 6 further recites “wherein the processor circuit is further configured to estimate the execution performance based on the operation information and the estimation model that are included in a corresponding segment.” Schmidt column 12 lines 32-45 disclose: 
the model uses the acquired training data to generate predictions of resource usage for one or more second time periods (i.e. performs a forward pass). …
Generating predictions of resource usage is estimating execution performance based on the operation information and estimation model. Specifically, the training data is operation information and the model 
Claim 10 further recites “10. The model generation apparatus according to claim 1, wherein the information processing apparatus accesses a main storage memory used in common with a second information processing apparatus, and the processor circuit is further configured to acquire the time-series data of the operation information that is obtainable in a case where the information processing apparatus and the second information processing apparatus are operated together.” Schmidt column 4 lines 13-15 disclose “The system information can include at least one of CPU usage, memory usage, and system calls.” Memory usage is accesses of a main storage memory.
Schmidt column 13 lines 58-60 disclose “The storage resources particularly include memories 604A and 604N and hard disks 606A and 606N.” The memories correspond with a main storage memory. The hard disks correspond with a second information processing apparatus. The inclusion of memories and hard disks is the information processing apparatus working together with the second information processing apparatus. See further Schmidt figure 6 depicting both memories and hard disks.
Claim 13 recites “13. A model generation method for generating a decision model for deciding a memory control method based on the operation information used by an information processing apparatus that accesses a plurality of different types of main storage memories.” Schmidt column 4 lines 61-63 disclose “perform at least one of scheduling resources within the computing system.” Schmidt title states “Machine-Learning-Based Resource Prediction for Resource Allocation.” Schmidt column 1 lines 14-15 disclose “allocation of resources in a cloud computing or system computing environment.” Allocation of computing resources is decisions for memory control. The resource prediction is based on respective operation information, i.e. memory usage.
Regarding memory access, Schmidt column 4 lines 13-15 disclose “memory usage” which corresponds to respective memory accesses operation information.
The claim language “that accesses a plurality of different types of main storage memories” is a recitation of intended use which is not given patentable weight. See MPEP §2111.02.
Claim 13 further recites “the model generation method performs: acquiring time-series data of operation information that is obtainable in a case where the information processing apparatus is operated.” Examiner is interpreting the “time-series data” according to Specification page 9 last paragraph and Specification page 15 fourth paragraph. Specifically, Specification page 15 fourth paragraph indicates “the operation information detector 24” acquires time-series data. Specification page 9 last paragraph states “The operation information detector 24 may be a circuit referred to as a so-called performance counter.”
Schmidt column 4 lines 13-15 disclose “The system information can include at least one of CPU usage, memory usage, and system calls.” This system information is operation information that is obtainable.
Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The time intervals for measurement describe a time series of respective time intervals.
Claim 13 further recites “dividing the time-series data of the operation information in a time direction to generate a plurality of segments.” Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The time intervals for measurement describe a time series of respective time intervals. Each time interval is a respective segment.
Claim 13 further recites “allocating any one memory control method of a plurality of memory control methods to each of the plurality of segments.” Schmidt column 10 lines 49-50 disclose “the resource allocation decision can be fed back into the model as additional input.” The resource allocation decision of the resource allocator is an allocation of one or more memory control methods to the respective time segment. The resource allocators are memory control methods.
Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the allocation of resources is executing the respective allocation of the memory control method (i.e. the resource allocator).
Claim 13 further recites “estimating, for each of the plurality of segments, execution performance of memory access that is obtainable in a case where the information processing apparatus executes processing of a corresponding segment by an allocated memory control method.” Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the allocation of resources is executing the respective allocation of the memory control method (i.e. the resource allocator) of a corresponding segment (i.e. time interval). Each time point t, t+1, …, t+i, is a respective segment.
Schmidt column 10 lines 45-49 disclose:
Resource allocators according to embodiments of the invention can utilize the foregoing predictive models to provide improved predictions of future resource usage and thereby improve resource allocation.
The predictive models are estimates of execution performance where the information processing apparatus executes the respective resource allocator.
Regarding memory access, Schmidt column 4 lines 13-15 disclose “memory usage” which corresponds to respective memory accesses.
Claim 13 further recites “selecting a plurality of training segments in which the estimated execution performance satisfies a predefined condition, from among the plurality of segments.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating resources to achieve a performance target is using the estimated execution performance to satisfy a predefined condition. The performance target is a predefined condition.
Regarding training, Schmidt column 12 lines 6-45 describe training “a neural network model” with respective input data and “acquired training data” recorded at respective multiple time periods.
Claim 13 further recites “and generating the decision model based on the selected plurality of training segments and the allocated memory control methods corresponding to the selected plurality of training segments.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating the resources is generating respective decisions of the respective resource allocator(s). The resource allocation is based on the resource usage prediction selected to achieve the respective performance target conditions.
14. A computer program product having a computer readable medium including a program.” Schmidt column 4 lines 64-67 disclose “a non-transitory computer readable medium is provided having stored thereon computer executable instructions for performing a method for monitoring resources in a computing system.” A computer readable medium having stored executable instructions is a computer readable medium including a program. Computer executable instructions is a program.
Claim 14 further recites “for causing an information processing apparatus to generate a decision model for deciding a memory control method based on the operation information used by an information processing apparatus that accesses a plurality of different types of main storage memories.” Schmidt column 4 lines 61-63 disclose “perform at least one of scheduling resources within the computing system.” Schmidt title states “Machine-Learning-Based Resource Prediction for Resource Allocation.” Schmidt column 1 lines 14-15 disclose “allocation of resources in a cloud computing or system computing environment.” Allocation of computing resources is decisions for memory control. The resource prediction is based on respective operation information, i.e. memory usage.
Regarding memory access, Schmidt column 4 lines 13-15 disclose “memory usage” which corresponds to respective memory accesses operation information.
The claim language “that accesses a plurality of different types of main storage memories” is a recitation of intended use which is not given patentable weight. See MPEP §2111.02.
Claim 14 further recites “the program causing the information processing apparatus to perform: acquiring time-series data of operation information that is obtainable in a case where the information processing apparatus is operated.” Examiner is interpreting the “time-series data” according to Specification page 9 last paragraph and Specification page 15 fourth paragraph. Specifically, Specification page 15 fourth paragraph indicates “the operation information detector 24” acquires time-series data. Specification page 9 last paragraph states “The operation information detector 24 may be a circuit referred to as a so-called performance counter.” 

Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The time intervals for measurement describe a time series of respective time intervals.
Claim 14 further recites “dividing the time-series data of the operation information in a time direction to generate a plurality of segments.” Schmidt column 4 lines 25-27 disclose “The particular time interval can correspond to a time interval at which the resource usage statistics of the one or more resources in the computing system are measured.” The time intervals for measurement describe a time series of respective time intervals. Each time interval is a respective segment.
Claim 14 further recites “allocating any one memory control method of a plurality of memory control methods to each of the plurality of segments.” Schmidt column 10 lines 49-50 disclose “the resource allocation decision can be fed back into the model as additional input.” The resource allocation decision of the resource allocator is an allocation of one or more memory control methods to the respective time segment. The resource allocators are memory control methods.
Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the allocation of resources is executing the respective allocation of the memory control method (i.e. the resource allocator).
Claim 14 further recites “estimating, for each of the plurality of segments, execution performance of memory access that is obtainable in a case where the information processing apparatus executes processing of a corresponding segment by an allocated memory control method.” Schmidt column 10 lines 41-42 disclose “at each point t, the resource allocator plans the allocation of resources to applications at the point t+i.” The respective resource allocator planning the allocation of resources is executing the respective allocation of the memory control method (i.e. the resource allocator) of a corresponding segment (i.e. time interval). Each time point t, t+1, …, t+i, is a respective segment.

Resource allocators according to embodiments of the invention can utilize the foregoing predictive models to provide improved predictions of future resource usage and thereby improve resource allocation.
The predictive models are estimates of execution performance where the information processing apparatus executes the respective resource allocator.
Regarding memory access, Schmidt column 4 lines 13-15 disclose “memory usage” which corresponds to respective memory accesses.
Claim 14 further recites “selecting a plurality of training segments in which the estimated execution performance satisfies a predefined condition, from among the plurality of segments.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating resources to achieve a performance target is using the estimated execution performance to satisfy a predefined condition. The performance target is a predefined condition.
Regarding training, Schmidt column 12 lines 6-45 describe training “a neural network model” with respective input data and “acquired training data” recorded at respective multiple time periods.
Claim 14 further recites “and generating the decision model based on the selected plurality of training segments and the allocated memory control methods corresponding to the selected plurality of training segments.” Schmidt column 13 lines 9-13 disclose “At 540, the process allocates resources within the computing system according to the resource usage predicted at 530 and so as to achieve a certain performance target, e.g. minimize average waiting time.” Allocating the resources is generating respective decisions of the respective resource allocator(s). The resource allocation is based on the resource usage prediction selected to achieve the respective performance target conditions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt as applied to claims 1 and 2 above, and further in view of Hu, J., et al. “Optimizing Data Allocation and Memory Configuration for Non-Volatile Memory based Hybrid SPM on Embedded CMPs” IEEE 26th International Parallel and Distributed Processing Symposium Workshops & PhD Forum, pp. 982-989 (2012) [herein “Hu”].
Claim 3 further recites “3. The model generation apparatus according to claim 2, wherein the processor circuit is further configured to: allocate memory control methods to each of the plurality of segments divided in a same division pattern, by a plurality of different allocation patterns.” For purposes of compact prosecution the Examiner is interpreting the “different allocation patterns” as allocation ratios for respective memory control methods. See §112 above.
Schmidt does not disclose a different division pattern for dividing the segments so the segments (time interval) are divided according to a same division pattern.
Schmidt does not explicitly disclose different allocation patterns; however, in analogous art of optimizing data allocation of a computer system, Hu page 985 right column section V(A) second and third paragraphs teach:
The input to our algorithm is: initial data allocation, size of SRAMs, size of NVMs, number of accesses to each data in this parallel region (obtained with profiling), costs of accessing each memory part.
Output: a data allocation under which the total cost of the execution of this parallel region is minimized when executing in a given number of cores. The cost could be energy or accessing time.
A data allocation corresponds with an allocation pattern of a respective allocated memory control method. Changing the data allocation is deciding on a corresponding allocated memory control method with corresponding allocation pattern/ratio.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt and Hu. One having ordinary skill in the art would have found motivation to optimize energy and access time or latency into the system of allocating resources in computing environment for the advantageous purpose of generating an optimal data allocation. See Hu 
Claim 3 further recites “and estimate, for each of the plurality of division patterns, and for each of the plurality of allocation patterns, the execution performance of each of the plurality of corresponding segments.” Hu page 985 right column section V(A) second and third paragraphs teach:
The input to our algorithm is: initial data allocation, size of SRAMs, size of NVMs, number of accesses to each data in this parallel region (obtained with profiling), costs of accessing each memory part.
Output: a data allocation under which the total cost of the execution of this parallel region is minimized when executing in a given number of cores. The cost could be energy or accessing time.
Minimizing the cost is estimating a best execution performance for respective potential data allocations.
Claim 7 further recites “7. The model generation apparatus according to claim 1, wherein the processor circuit is further configured to estimate, as the execution performance, power consumption taken in a case where the information processing apparatus executes processing of a corresponding segment by an allocated memory control method.” Schmidt column 2 lines 66 to column 3 line 3 disclose “This enables embodiments of the invention to reduce the amount of wasted resources in such cloud computing or system computing environments and to reduce the amount of power required to operate such computing environments.” Thus, Schmidt implicitly teaches computer power resource usage.
But Schmidt does not explicitly disclose estimating a power consumption as an execution performance; however, in analogous art of optimizing data allocation of a computer system, Hu page 985 right column section V(A) second and third paragraphs teach:
The input to our algorithm is: initial data allocation, size of SRAMs, size of NVMs, number of accesses to each data in this parallel region (obtained with profiling), costs of accessing each memory part.
Output: a data allocation under which the total cost of the execution of this parallel region is minimized when executing in a given number of cores. The cost could be energy or accessing time.
Minimizing an energy of the data accesses is estimating a power consumption as an execution performance according to a given allocation. A data allocation corresponds with a respective allocated memory control method.
See Hu page 987 left column last paragraph and Hu abstract (“can reduce the memory access time … and the dynamic energy consumption”).
Claim 8 further recites “8. The model generation apparatus according to claim 1, wherein the processor circuit is further configured to estimate, as the execution performance, an execution time taken in a case where the information processing apparatus executes processing of a corresponding segment by an allocated memory control method.” Schmidt does not explicitly disclose estimating an execution time; however, in analogous art of optimizing data allocation of a computer system, Hu page 985 right column section V(A) second and third paragraphs teach:
The input to our algorithm is: initial data allocation, size of SRAMs, size of NVMs, number of accesses to each data in this parallel region (obtained with profiling), costs of accessing each memory part.
Output: a data allocation under which the total cost of the execution of this parallel region is minimized when executing in a given number of cores. The cost could be energy or accessing time.
Minimizing an accessing time of the data accesses is estimating an execution time as an execution performance according to a given allocation. A data allocation corresponds with a respective allocated memory control method.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt and Hu. One having ordinary skill in the art would have found motivation to optimize energy and access time or latency into the system of allocating resources in computing environment for the advantageous purpose of generating an optimal data allocation. See Hu page 987 left column last paragraph and Hu abstract (“can reduce the memory access time … and the dynamic energy consumption”).
Claim 9 further recites “9. The model generation apparatus according to claim 1, wherein the processor circuit is further configured to estimate, as the execution performance, a lifetime decrease amount obtainable in a case where the information processing apparatus executes processing of a corresponding segment by an allocated memory control method.” Schmidt does 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Schmidt and Hu. One having ordinary skill in the art would have found motivation to use an algorithm which reduces the number of writes into the system of allocating resources in computing environment for the advantageous purpose of extending the life of the NVM in a hybrid Scratch Pad Memory (SPM). See Hu page 988.
Examiner Recommendations
Claim 10 recites “main storage memory” and “second information processing apparatus.” The recitation “second information processing apparatus is broad enough to cover any other memory device, such as hard drive cited in the above rejection, and also any second server or practically any second computing device.
Notably, neither the main storage memory nor the second information processing apparatus are required to be any kind of “non-volatile memory.” Non-volatile memories are discussed throughout the Specification but are nowhere claimed. See for example, figure 1 and Specification pages 5-7 and Specification page 6 third paragraph in particular.
Examiner suggests the unclaimed subject matter of the non-volatile memory being operated together with a main memory might further clarify the instant invention and better capture what is described in the Specification. Note, any submitted claim amendment will require an updated search and examination based on the specific submitted claim language.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140189203 A1 Suzuki; Akifumi et al.
teaches
Storage Control Method


Intelligent monitoring for computation in memory
US 10593380 B1 Volpe; Thomas A. et al.

Performance monitoring for storage-class memory
US 10417141 B2 Pellegrini; Andrea et al.

Management of multiple memory pools



US 10599349 B2 Choi; Inseok Stephen et al.

Dynamic parallelism for controlling power consumption of SSDs
US 9977487 B2 Choi; Stephen et al.

Dynamic non-volatile memory operation scheduling for controlling power consumption of solid-state drives
US 10545793 B2 Ananthakrishnan; Avinash N. et al.

Thread scheduling using processing engine information
US 10222984 B1 O'Brien, III; Walter A. et al.

Managing multi-granularity flash translation layers in solid state drives
Zhou, P., et al. "Dynamic Tracking of Page Miss Ratio Curve for Memory Management" ASPLOS'04, pp. 177-188 (2004)

Tracking page miss performance to guide memory allocation and memory energy management.
Bertozzi, D., et al. "Performance and Reliability Analysis of Cross-Layer Optimizations of NAND Flash Controllers" ACM Transactions on Embedded Computing Systems, Vol. 14, No. 1, Article 7 (2015)

Technology background NVM memory controllers. Adaptive ECC.
Okamoto, S., et al. "Application Driven SCM & NAND Flash Hybrid SSD Design for Data-Centric Computing System" IEEE Int'l Memory Workshop (2015)

Hybrid Storage Class Memory (SCM) and NAND flash. Capacity ratios. Workload analysis.
Sun, C., et al. "Design Guidelines of Storage Class Memory/Flash Hybrid Solid-State Drive Considering System Architecture, Algorithm and Workload Characteristic" IEEE Transactions on Consumer Electronics, vol. 62, issue 3, pp. 267-274 (2016)

Hybrid SCM/Flash SSD system. Write-aware memory management policy to improve SSD performance. Evaluation of capacity ratio performance tradeoffs.


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jay Hann/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        9 August 2021